NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois  60604

                                   Argued March 1, 2011
                                  Decided March 18, 2011

                                            Before

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 10‐2903

JIADE ZHANG,                                    Petition for Review of an Order of the Board
      Petitioner,                               of Immigration Appeals.

       v.                                       No. A075 929 250

ERIC H. HOLDER, 
Attorney General of the United States, 
      Respondent.




                                          O R D E R

       Jiade Zhang, a citizen of the Peopleʹs Republic of China, entered the United States
and overstayed his visa by eight years. Once caught and placed in removal proceedings, he
applied for asylum, withholding of removal, and protection under the Convention Against
Torture, alleging that he had been persecuted and tortured by the Chinese government for
having led a workersʹ rights committee. The Immigration Judge denied Mr. Zhangʹs
applications, finding that his request for asylum was time‐barred, his testimony was not
No. 10‐2903                                                                                  Page 2  

credible, and he did not corroborate his allegations. The Board of Immigration Appeals
dismissed his appeal. Mr. Zhang filed a petition for review, which we now deny. 

        Mr. Zhang came to the United States on a three‐month visa in December of 1999, but
he overstayed his visa and remained here until 2007, when he was arrested for trying to get
a state ID by fraudulently using someone else’s passport and Social Security card.
Immigration and Customs Enforcement took custody of Mr. Zhang and discovered that he
had sought admission to the U.S. under an alias one year before his visa‐based visit, but was
found inadmissible and was removed to China. Back again in this country, Mr. Zhang was
charged as removable on two grounds: (1) He was inadmissible when he presented his
three‐month visa in 1999 because he had been removed within the five years prior, 8 U.S.C.
§§ 1182(a)(9)(A)(i), 1227(a)(1)(A), and (2) he overstayed his visa, 8 U.S.C. § 1227(a)(1)(B). He
filed applications for asylum, withholding of removal, and protection under the Convention
Against Torture.

        At a hearing before the IJ, Mr. Zhang testified that he was first mistreated by the
Chinese government in 1998, in retaliation for his role in a committee he had helped
establish to represent the interests of his fellow workers at a coal mine. According to Mr.
Zhang, after his committee organized a work stoppage that secured some concessions from
the mining company, local police abducted him and detained him for about one month,
allowing him only sporadic meals. He testified that on five occasions the police interrogated
him about instigating an “illegal” strike, shined a bright light in his eyes for hours, and beat
him with electric batons, one time causing him to lose consciousness. Mr. Zhang was able to
escape, he said, after he was transferred to a hospital to treat his injuries; he fled when most
of the hospital staff was away for a holiday. He maintained that he would be persecuted
again if he ever returns to China.

        The IJ denied Mr. Zhang’s applications. The judge denied Mr. Zhang’s asylum
application because he did not file it within one year of his arrival. See 8 U.S.C. §
1158(a)(2)(B). In denying other relief from removal, the judge found that Mr. Zhang did not
show a clear probability that he would face persecution or torture if he returned to China
because his testimony was not credible and he provided no corroborating evidence, which
the IJ thought likely available, to support his testimony. Mr. Zhang appealed, and the BIA
dismissed the appeal, concluding that the IJ made no legal errors and the findings were
supported by substantial evidence.

        In his petition for review, Mr. Zhang argues that the Board should not have found
that his asylum application was time‐barred because he delayed filing out of fear of
persecution if sent back to China. He maintains that this fear is an “extraordinary
circumstance” that justifies an exception to the one‐year filing deadline. See 8 U.S.C. §
No. 10‐2903                                                                                      Page 3  

1158(a)(2)(D). But the Attorney General’s decision to find extraordinary circumstances is
discretionary (unless he commits a legal or constitutional error, neither of which Mr. Zhang
asserts), and this Court lacks jurisdiction to review it. See 8 U.S.C. § 1158(a)(3); Khan v. Filip,
554, F.3d 681, 687‐89 (7th Cir. 2009); Ogayonne v. Mukasey, 530 F.3d 514, 519 (7th Cir. 2008);
Ghaffar v. Mukasey, 551 F.3d 651, 654‐655 (7th Cir. 2008). 

        Turning to his claims for withholding of removal and relief under the Convention
against Torture, Mr. Zhang challenges the IJ’s finding, which the Board adopted, that he
failed to show a likelihood of persecution or torture because he did not corroborate his
testimony. Mr. Zhang’s claims are subject to the REAL ID Act, which states that when an IJ
determines that an applicant should provide corroborating evidence for a claim, the
applicant must provide corroborating evidence unless it cannot be reasonably obtained.
8 U.S.C. §§ 1158(b)(2)(B)(ii), 1231(b)(3)(C), 1229a(c)(4)(B); see also Krishnapillai v. Holder, 563
F.3d 606, 618 (7th Cir. 2009);  Raphael v. Mukasey, 533 F.3d 521, 527‐28 (7th Cir. 2008). Before
an IJ may deny a claim for relief from removal based on lack of corroboration, the IJ must
(1) make an explicit credibility finding; (2) explain why it is reasonable to expect additional
corroboration; and (3) explain why the alien’s account for the lack of additional
corroboration is inadequate. Tandia v. Gonzales, 487 F.3d 1048, 1054‐55 (7th Cir. 2007).

        Mr. Zhang first argues that the IJ did not make an explicit credibility finding, but the
IJ did just that. The IJ stated that he “[did] not credit or believe [Mr. Zhang’s] testimony
surrounding his stated persecution. . . .” This was not a mere “passing reference implying
doubt,” but rather a resolute finding that Mr. Zhang’s testimony regarding his past
persecution was not credible. See Ikama‐Obambi v. Gonzales, 470 F.3d 720, 725 (7th Cir. 2006). 

       Next, Mr. Zhang argues that he could not reasonably be expected to produce
corroborating documents from his family because they were under surveillance by the
Chinese government. But, as the IJ explained, Mr. Zhang’s excuse was inadequate because
other sources of corroboration were easily obtainable, such as a newspaper account of the
alleged work stoppage, testimonials from other participants in the strike or members of his
committee, or an account from the friend who helped him flee from China. Mr. Zhang
offered no reason for having provided none of this possible corroboration of even the
slightest portion of his story.  

       Mr. Zhang finally challenges the IJ’s credibility finding itself, arguing that a finding
of no credibility was not supported by substantial evidence, as required by 8 U.S.C. §
1158(b)(1)(B)(iii). See, e.g., Torres v. Mukaskey, 551 F.3d. 616, 626 (7th Cir. 2008). The IJ cited
several reasons to reject Zhang’s credibility, including that he filed for asylum only when he
was arrested after some eight years living in the U.S. and conceded that he would never
have applied for relief had he not been caught. These reasons are probably sufficient to
No. 10‐2903                                                                                   Page 4  

sustain an adverse credibility finding, a determination to which we would give substantial
deference. See Wang v. Keisler, 505 F.3d 615, 620‐21 (7th Cir. 2007); Dong v. Gonzales, 421 F.3d.
573, 579 (7th Cir. 2005). But we need not decide that issue because Zhang provided no
corroborating evidence; under the REAL ID Act, the IJ was thus authorized to deny Zhang’s
application even if his testimony were credible. See Rapheal, 533 F.3d at 527.

       For the foregoing reasons, we DENY the petition for review.